IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER §
OF THE BAR OF THE SUPREME § No. 137, 2017

COURT OF THE STATE OF §
DELAWARE: §
§ Board Case Nos. 112258-}3 and
JOHN M. WILLARD, § 112364-B
Petitioner. §

Submitted: March 28, 2017
Decided: March 29, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.
ORDER

This 29111 day of March 2017, upon receipt of sufficient evidence
demonstrating that John M. Willard, Esquire (“the Petitioner”) is suffering from
physical or mental health problems that adversely affect his ability to practice
law, and without opposition from the Oftice of Disciplinary Counsel (“the
ODC”), it is HER_EBY ORDERED that:

(l) The Petitioner, for good cause shown, is hereby immediately
transferred to disability inactive Status under Rule 19 of the Delaware Lawyers’
Rules of Disciplinary Procedure (“DLRPC”) until such time that he can
demonstrate by clear and convincing evidence that any disabilities have been
removed.

(2) The Petitioner shall not practice law in this State or in any other

jurisdiction

(3) The ODC shall file a petition in the Court of Chancery for the
appointment of a Receiver of the Petitioner’s law practice under Rule 24 of the
DLRPC, and the Receiver shall provide notice to clients, adverse parties, and
others as required by Rule 23.

(4) The Receiver shall make such arrangements as may be necessary to
protect the interests of any of the Petitioner’s clients and the public. The
Petitioner shall cooperate in all respects With the Receiver, including providing
the Receiver with all of the Petitioner’s law office books and records.

(5) Any pending disciplinary proceedings against the Petitioner are
stayed pending further order of this Court.

(6) This Order shall be made public.

BY THE COURT:

/s/ Collins J. Seitz Jr.
Justice